                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAHEED KELLY and                              :
HAKEEM HARRIS                                  :
         Plaintiff,                            :
                                               :       CIVIL ACTION NO. 20-CV-4413
       v.                                      :
                                               :
PA DOC, et al.,                                :
             Defendants.                       :

                                              ORDER

       AND NOW, this 5th day of November, 2020, upon consideration of Plaintiff Hakeem

Harris’s Motion to Proceed In Forma Pauperis (ECF No. 13) and Harris’s Prisoner Trust Fund

Account Statement (ECF No. 14), Plaintiff Shaheed Kelly’s Motion for Preliminary Injunction

(ECF No. 6), Kelly’s Motion for Special Relief (ECF No. 7), Kelly’s Motion for Appointment of

Counsel (ECF No. 8), Kelly’s Motion for Special Relief (ECF No. 11), and the pro se Complaint

(ECF No. 5) filed by both Plaintiffs Kelly and Harris, it is ORDERED that:

       1.      Harris’s motion for leave to proceed in forma pauperis is GRANTED pursuant to

28 U.S.C. § 1915. 1

       2.      Hakeem Harris, #MU-9397, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI Benner or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Harris’s inmate account; or (b) the average

monthly balance in Harris’s inmate account for the six-month period immediately preceding the

filing of this case. The Superintendent or other appropriate official shall calculate, collect, and


1
 Kelly’s motion for leave to proceed in forma pauperis was granted by the Court on August 6,
2020. See ECF No. 4.
                                                   1
forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Harris’s inmate trust

fund account exceeds $10.00, the Superintendent or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Harris’s inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.

        3.       The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI Benner.

        4.       The Complaint is DEEMED filed.

        5.       Kelly and Harris’s claims against PA DOC and any claims based on grievances

are DISMISSED WITH PREJUDICE for the reasons discussed in the Court’s Memorandum.

        6.       The Clerk of Court is directed to TERMINATE PA DOC as a Defendant.

        7.       The balance of the Complaint is DISMISSED WITHOUT PREJUDICE for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the

Court’s Memorandum.

        8.       Kelly and Harris are given leave to amend within thirty (30) days of the date of

this Order in the event that either one of them can state a plausible basis for a claim against an

appropriate defendant. Any amended complaint must identify all defendants in the caption of the

amended complaint in addition to identifying them in the body of the amended complaint and

shall state the basis for Kelly or Harris’s claims against each defendant. The amended complaint

shall be a complete document that does not rely on the initial Complaint or other papers filed in

this case to state a claim. Claims that are not included in the amended complaint will not be

considered part of this case. When drafting their amended complaint, Kelly and Harris should be



                                                  2
mindful of the Court’s reasons for dismissing the claims in their initial Complaint as explained in

the Court’s Memorandum. Upon the filing of an amended complaint, the Clerk shall not make

service until so ORDERED by the Court.

       9.      The Clerk of Court is DIRECTED to send Kelly and Harris a blank copy of the

Court’s form complaint for a prisoner filing a civil rights action bearing the above civil action

number. Kelly and Harris may use this form to file their amended complaint if they choose to do

so.

       10.     Kelly’s Motion for Preliminary Injunction (ECF No. 6) is DENIED.

       11.     Kelly’s Motion for Special Relief (ECF No. 7) is DENIED AS PREMATURE.

       12.     Kelly’s Motion for Appointment of Counsel (ECF No. 8) is DENIED

WITHOUT PREJUDICE at this time.

       13.     Kelly’s Motion for Special Relief (ECF No. 11) is DENIED AS MOOT.

       14.     If Kelly or Harris do not wish to amend their Complaint and instead intend to

stand on their Complaint as originally pled, either of them may file a notice with the Court within

thirty (30) days of the date of this Order stating that intent, at which time the Court will issue a

final order dismissing the case. Any such notice should be titled “Notice to Stand on

Complaint,” and shall include the civil action number for this case. See Weber v. McGrogan,

939 F.3d 232 (3d Cir. 2019) (“If the plaintiff does not desire to amend, he may file an

appropriate notice with the district court asserting his intent to stand on the complaint, at which

time an order to dismiss the action would be appropriate.” (quoting Borelli v. City of Reading,

532 F.2d 950, 951 n.1 (3d Cir. 1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d

Cir. 1996) (holding “that the district court did not abuse its discretion when it dismissed with

prejudice the otherwise viable claims . . . following plaintiffs’ decision not to replead those



                                                  3
claims” when the district court “expressly warned plaintiffs that failure to replead the remaining

claims . . . would result in the dismissal of those claims”).

       15.    If either Kelly or Harris fail to file any response to this Order, the Court will

conclude that they intend to stand on their Complaint and will issue a final order dismissing this

case. 2 See Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his

complaint may be inferred from inaction after issuance of an order directing him to take action to

cure a defective complaint).

                                               BY THE COURT:



                                               BERLE M. SCHILLER, J.




2
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).

                                                  4
